FILED
                              STATE OF WEST VIRGINIA                             March 16, 2021
                            SUPREME COURT OF APPEALS                             EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA




In re J.B.-1

No. 20-0584 (Mercer County 18-JA-119-DS)



                               MEMORANDUM DECISION


       Petitioner Father J.B.-2, by counsel William O. Huffman, appeals the Circuit Court of
Mercer County’s June 30, 2020, order terminating his custodial rights to J.B.-1. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed a
response in support of the circuit court’s order. The guardian ad litem (“guardian”), Catherine
Bond Wallace, filed a response on behalf of the child also in support of the circuit court’s order.
On appeal, petitioner argues that the circuit court erred in terminating his custodial rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In May of 2018, the DHHR filed a child abuse and neglect petition against the child’s
parents alleging that petitioner was charged with several criminal offenses including operating a
methamphetamine laboratory, counterfeiting, obstruction, battery on a police officer, improper
registration, and child neglect with risk of serious bodily injury. According to the DHHR, at the
time of petitioner’s arrest, he had custody of the child. As such, the child required medical attention
because of possible exposure to a methamphetamine laboratory. The DHHR further alleged that a
protection plan was proposed to place the child with his maternal grandmother, but petitioner
refused to approve the placement alleging that the child would not be safe there. However, the


       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because the child and petitioner share the same
initials, we will refer to them as J.B.-1 and J.B.-2, respectively, throughout this memorandum
decision.
                                                  1
DHHR explained in the petition that there were no allegations against the grandmother, who was
already the guardian for the child’s half-sibling. 2 Petitioner waived his preliminary hearing.

       In June of 2018, the circuit court held an adjudicatory hearing wherein petitioner stipulated
to drug abuse and the circuit court adjudicated him as a neglectful parent. The circuit court also
granted petitioner a post-adjudicatory improvement period.

         The circuit court held a review hearing on petitioner’s progress in December of 2018. The
DHHR informed the court that petitioner was ordered to participate in a psychological evaluation,
but that he was “on zero tolerance,” had moved to Virginia, and had tested positive for controlled
substances. Nevertheless, the circuit court granted petitioner an extension of his improvement
period while further multidisciplinary team meetings were scheduled. In February of 2019, the
circuit court held another hearing wherein petitioner moved for overnight visitation with the child.
The circuit court granted petitioner’s request for overnight visitation provided that petitioner
agreed to “spot checks” and did not allow anyone else to visit with the child.

        In April of 2019, the circuit court held another review hearing wherein the DHHR
presented evidence that petitioner was failing to cooperate with some drug screens and testing
positive for controlled substances, such as marijuana, on other screens. Following another MDT
meeting, the circuit court granted petitioner a post-dispositional improvement period. Thereafter,
the circuit court held additional hearings at which it continued petitioner’s post-dispositional
improvement period and required that he submit to drug screens twice weekly.

        The circuit court held an emergency hearing in August of 2019 after the child’s
grandmother filed a domestic violence petition against petitioner in magistrate court. The circuit
court ordered that the child undergo a forensic interview and later revoked the magistrate court’s
decision to grant the domestic violence order.

         After multiple continuances, the circuit court held a final dispositional hearing in June of
2020. At the hearing, a psychologist who had observed petitioner’s interactions with the child
testified that petitioner had the skill set to be an effective parent, confirmed that petitioner and the
child had a strong bond, and opined that terminating petitioner’s parental rights would be a “very
devastating thing for a child.” However, on cross examination, the psychologist acknowledged
that petitioner’s failure to comply with drug screening was concerning. The psychologist also
acknowledged some doubts about petitioner’s ability to care for the child, characterizing him as
“extremely guarded and defensive” and often reluctant to admit even minor faults in parenting.
The psychologist further acknowledged that he did not know about petitioner’s positive screens
for methamphetamine, noting that petitioner only informed him about struggling with marijuana
usage. Next, a police officer testified that petitioner made several inculpatory statements signaling
his involvement with the alleged methamphetamine laboratory but acknowledged that no
indictment had been filed. A case manager also testified that petitioner tested positive for
methamphetamine in October of 2018 and December of 2019. A secretary from the child’s school
testified that, on one occasion, petitioner arrived at the school appearing to be impaired and was,


       2
         Petitioner is not the biological father of the child’s sibling, R.W. As such, the child is not
at issue on appeal.
                                                   2
therefore, asked to leave. Finally, a CPS worker testified that petitioner had been compliant with
adult life skills and parenting classes but had missed several drug screens.

        After hearing the evidence, the circuit court found that petitioner had prior opportunities to
correct his behavior, but that he continued to abuse controlled substances. The circuit court also
found that while petitioner still needed assistance, many witnesses testified to the strong bond
between petitioner and the child. Accordingly, the circuit court terminated petitioner’s custodial
rights only upon finding that there was no reasonable likelihood that petitioner could correct the
conditions of abuse or neglect in the near future and that termination was necessary for the child’s
welfare. However, the circuit court permitted petitioner to have supervised visitation with the child
at the discretion of the DHHR. Petitioner now appeals the June 30, 2020, dispositional order
terminating his custodial rights. 3

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his custodial rights
absent clear and convincing evidence. First, petitioner argues that “there is no evidence that the
condition which originally led to the filing of the abuse and neglect petition” (alleged involvement
with a methamphetamine laboratory) was ever proven or occurred again. According to petitioner,
he properly parented J.B.-1 for several years without any evidence of abuse and neglect. This
argument, however, is without merit given that petitioner was adjudicated of neglect based on his
stipulation below. Because petitioner stipulated at adjudication, he has waived the issue of whether
there was sufficient evidence to adjudicate him of neglect, and we decline to address it on appeal.
Noble v. W. Va. Dep’t of Motor Vehicles, 223 W. Va. 818, 821, 679 S.E.2d 650, 653 (2009) (“‘Our
general rule is that nonjurisdictional questions . . . raised for the first time on appeal, will not be
considered.’ Shaffer v. Acme Limestone Co., Inc., 206 W.Va. 333, 349 n. 20, 524 S.E.2d 688, 704
n. 20 (1999).”). Further, because petitioner stipulated to neglecting the child due to his substance


       3
         The mother’s parental rights were also terminated below. The permanency plan for the
child is guardianship by his grandmother.


                                                  3
abuse, the DHHR was not required to establish that petitioner was involved in the operation of a
clandestine methamphetamine laboratory in order for the circuit court to adjudicate petitioner, and,
therefore, this argument is similarly without merit.

        Next, petitioner argues that the circuit court erred in refusing to impose a less-restrictive
alternative to the termination of his custodial rights. We disagree.

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate custodial
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the children’s
welfare. West Virginia Code § 49-4-604(d) provides that a circuit court may find that there is no
reasonable likelihood that the conditions of abuse and neglect can be substantially corrected when
the abusing parent has “demonstrated an inadequate capacity to solve the problems of abuse or
neglect on their own or with help.”

        The record establishes that petitioner demonstrated an inadequate capacity to solve the
problems of abuse or neglect either on his own or with help. As noted above, petitioner was granted
a post-adjudicatory improvement period and was provided with services aimed at correcting his
issues with drug abuse. While petitioner claims that he no longer abuses controlled substances, he
missed several drug screens throughout the course of the proceedings. Moreover, petitioner
continued to deny he had a drug addiction in the face of positive tests, claiming his positive screen
for methamphetamine in December of 2019 failed to meet a certain threshold level. While
petitioner points out that he appropriately cared for J.B.-1 for much of his life prior to the
proceedings, the record demonstrates that the child was at risk by petitioner’s continued drug abuse
and alleged involvement in a methamphetamine laboratory. Although petitioner contends his
innocence and points to a lack of criminal conviction, he does not deny that he made various
statements demonstrating his involvement. Further, by continuing to test positive for
methamphetamine and marijuana during the proceedings, petitioner has demonstrated that his
substance abuse has continued unabated. Based on this evidence, we cannot find that the circuit
court erred in ruling that there was no reasonable likelihood that petitioner could correct the
conditions of abuse or neglect in the near future, as petitioner demonstrated an inadequate capacity
to solve his issues of drug abuse on his own or with help.

        While petitioner claims that he should have been granted a less-restrictive disposition to
the termination of his custodial rights, we have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on the foregoing, we find
no error in the circuit court’s termination of petitioner’s custodial rights.

                                                  4
       For the foregoing reasons, we find no error in the decision of the circuit court, and its June
30, 2020, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: March 16, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 5